Mr. Justice Paxson
delivered the opinion of the court, April 24th 1882.
The defendants below were the owners of a field near Long Lane, in the southern part of the city of Philadelphia. This field had formerly been used as a brick-yard, but the brick-clay having been exhausted, it had long since ceased to be used for such purpose and was lying out in commons. The surface, as is usual in abandoned brick-yards, was uneven, and in one portion of it there was a well of water about six feet in diameter and twelve feet deep. This well was constructed originally for purposes of drainage as well as to supply water for brick making. The field was not inclosed nor wras there any guard *148around the well. The sides of the latter were sloping at the top; there were no bushes about it to conceal it from the eye, and its situation was such that no one would be likely to walk into it, unless in the darkness of the night. It was over one hundred feet from the public highway and about three hundred yards from the nearest house. There was evidence of a path or paths across the field but not directly to the well, and that it was used to some extent as a place of resort by children and adults. About four o’clock on the afternoon of Friday July 9th 1880, the plaintiff’s son, a boy of seven years and ten months of age was found drowned in this well. According to the testimony his death must have occurred between one and four o’clock p. m. There was nothing to throw any light upon the circumstances connected with his sad fate, beyond what I have thus briefly stated.
The father of the boy brought this action in the court below, to recover damages or compensation for his death, the ground of the action being that the owners of the field were guilty of negligence in permitting the well to remain without a fence or guard of some kind to protect it. The jury rendered a verdict in favor of the plaintiff, upon which the court below entered a judgment against the defendants, who have brought the record into this court by a writ of error for review.
Upon the trial in the court below the learned judge instructed the jury as follows (see 1st and 2d assignments): “I say to you that a child cannot be treated as a trespasser or wrongdoer, and even trespassers may have rights when injuries are negligently inflicted upon them. The true principle which must be applied to a case of this kind is this, the owner of premises in the neighborhood of a populous city, and opening on a public highway, must so use them as to protect those who stray upon them and are accidentally injured.”
This ruling was based upon Hydraulic Works Company v. Orr, 2 Norris 332. The language used was not that of this court, yet it is only fair to the learned and able president of the court below to say that it is substantially the ruling of the learned judge who tried the case in 2 Norris, and which was affirmed here. That case, however, was decided upon its own peculiar circumstances. The Hydraulic Works Company maintained upon its premises what this court designated as a dangerous and deadly trap, weighing over eight hundred pounds, and liable to fall at any moment, and “ crush children beneath it like mice in a dead fall.” It was in the heart of the city, close to a public highway and the access to it frequently left open, and it was moreover so constructed as not to give any indication of its danger. It was to such a structure, so situated, that the learned judge who tided jthat cause below *149applied tlie language referred to. It is also to be noticed that the opinion in Hydraulic Works Company v. Orr makes no reference to the assignments of error and contains no authorities in support of it. What this court meant to decide in that case was that a person who maintains such a dangerous trap close to a public highway in the heart of a large city might be liable to a person injured thereby, although such person were a child of six years of age trespassing upon the premises, and the familiar principle was invoked that “ one may not justifiably, or even excusably, place a dangerous pit-fall, and wolf-trap or a spring-gun, purposely to catch even wilful trespassers poaching upon his grounds.” Hydraulic Works Company v. Orr is authority only for its own facts. It was not intended to assert the doctrine that “ a child cannot bo treated as a trespasser or wrongdoer,” and so far as it appears to sanction such a principle it must be considered as overruled. To apply such a doctrine to a boy lacking but two months of eight years of age would overturn the law as it has existed in England and in this country for two hundred years. It needs but to turn to as familiar an authority as Blackstone to see that a child of this age is liable for his torts and may be punished for his crimes. It is true the law properly holds that a child of tender years shall not be charged with contributory negligence. But this principle cannot be applied as a rule of law in all cases to children nearly eight years of age. Much may depend upon the character of the injury, the circumstances under which it occurred, and the size, intelligence and maturity of the child. In such cases a jury must be allowed to pass upon the question of contributory negligence ; it is error to rule it .as a question of law.
Nor do we assent to the broad proposition that “ the owner of premises in the neighborhood of a populous city, and opening on a public highway, must so use them as to protect those who stray upon them and are accidentally injured.” This doctrine rests chiefly up'on the case above referred to, which was not intended to decide any such principle, and is in direct conflict with the recent well considered case of Gramlich v. Wurst, 5 Norris 74, in which it was held that “ where the owner of land in. the exercise of lawful dominion over it makes an excavation thereon which is such a distance from the public highway that a person falling into it would be a trespasser upon the land before reaching it, the owner is not liable for an injury thus sustained.” In that case the deceased during a dark night fell into an excavation made for the construction of a vault, upon a lot fronting on one of the public streets of the city of Philadelphia. The excavation was within eighty feet of the street and was unguarded, but the court held the owner was not liable. The well established principle in such cases is that “ where an excava*150tion is made adjoining a public way so that a person walking on it might, by making a false step, or being affected with sudden giddiness, fall into it, it is reasonable that the person making such excavation should be liable for the consequences. But when the excavation is made at some distance from the way, and the person falling into it would be a trespasser upon the defendant’s land before he reached it, the case seems to be different.” Hardcastle v. The South Yorkshire Railway Company, 4 Hurl. & N. 67; Hounsell v. Smyth, 7 C. B. N. S. 731. The same doctrine was asserted with much force by Chief Justice Gibson in Knight v. Abert, 6 Barr 472 where he said : “ A man must use his property so as not to incommode his neighbor,” but the maxim extends only to neighbors who do not interfere with it or enter upon it. He who suffers his cattle to go at large takes upon himself the risks incident to it. If it were not so a proprietor could not sink a well or a sawpit, dig a ditch or a mill race, or open a stope quarry or a mine hole •on his own land except at the risk of being made liable for consequential damage from it, which would be a most unreasonable restriction of his enjoyment.” This principle is further sustained by Philad. and Reading Railroad Company v. Hummel], 8 Wright 378; Gillis v. The Penn. R. R. Co., 9 P. F. S. 129; Caulcy v. The Railroad Co., 9 W. N. C. 505; Duff v. Alleghany Valley R. R. Co., Ibid. 504.
It is settled by abundant authority that to enable a trespasser to recover for an injury he must do more than show negligence. It must appear there was a wanton or intentional injury Inflicted on him by the owner. It is sufficient to refer to Gillis v. The Railroad Company, supra, where the subject is discussed by the present chief justice, and many of the authorities referred to. In Hydraulic Works Company v. Orr, there was .a recklessness that may be said to partake of the nature of wantonness, and it is only upon this principle that judgment can bo logically sustained.
We are unable to see anything in this case to charge the •defendants with negligence in not enclosing their lot or guarding the well. There was no concealed trap or dead fall, as In Hydraulic Company v. Orr. The well was ojien and visible to the eye. No one was likely to walk into it by day, and this accident did not occur at night. A boy playing upon its edge might fall in, just as he might in any poncl or stream of water. In this respect the well was no more dangerous than the river front on both sides of the city where boys of all ages congregate in large numbers for Ashing and other amusements. Vacant brick yards and open lots exist on all sides of the city. There are streams and pools of water where children may be drowned; there are inequalities of surface where they may be *151injured. To compel the owners of such property either to enclose it or fill up their ponds and level the surface so that trespassers may not be injured would be an oppressive rule. The law does not require us to enforce any such principle even where the trespassers are children. We all know that boys of eight years of age indulge in athletic sports. They fish, shoot, swim, and climb trees. All of these amusements are attended with danger, and accidents frequently occur. It is part of a boy’s nature to trespass, especially where there is tempting fruit, yet I never heard that it was the duty of the owner of a fruit tree to cut it down' because a boy trespasser may possibly fall from its branches. Yet the principle contended for by the plaintiff would bring us to this absurdity if carried to its logical conclusion. Moreover, it would charge the duty of the protection of children upon every member of the community except their parents.
Judgment reversed.